Citation Nr: 1329424	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  13-02 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, diagnosed as depression, to include as secondary 
to service-connected disabilities.

2.  Entitlement to a total disability rating for 
compensation based on individual unemployability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran served on active duty from June 1981 to May 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2011 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2013).


FINDINGS OF FACT

1.  The Veteran has a current psychiatric disability 
variously diagnosed as depression and dysthymic disorder.  

2.  The Veteran's service-connected disabilities include 
degenerative disc disease of the lumbar spine, assigned a 60 
percent disability rating; vaginal hysterectomy, assigned a 
30 percent disability rating; and the residuals of a 
fracture of the right second metatarsal, assigned a 
noncompensable disability rating.  

3.  The Veteran's service-connected combined disability 
rating is 70 percent, including a single service-connected 
disability rated at 40 percent or more. 

4.  The evidence establishes the service-connected 
degenerative disc disease of the lumbar spine and related 
symptoms of pain cause, or contribute to, the Veteran's 
depression.  

5.  The evidence of record shows  the Veteran's service-
connected psychiatric disability and low back disability 
precludes her from securing and following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  A psychiatric disability, diagnosed as depression, is 
proximately due to or the result of the service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2013).  

2.  The criteria for a total disability rating for 
compensation based on individual unemployability (TDIU) are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet statutory and regulatory notice and 
duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2013).  Given the favorable outcome 
below, no conceivable prejudice to the Veteran could result 
from the grant of service connection for depression and 
TDIU.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection

Generally, service connection may be granted for disability 
due to a disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after separation, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

The Veteran claims entitlement to service connection for 
depression.  Review of service treatment records does not 
reveal any evidence of a psychiatric disability during 
service, nor is there any evidence of record that links any 
psychiatric disorder to her military service.  However, the 
Veteran specifically claims that symptoms of pain resulting 
from her service-connected low back disability have caused 
her claimed psychiatric disability.  

The evidence of record establishes that the Veteran has a 
current psychiatric disability.  VA treatment records dated 
in 1998 and 1999 show diagnoses of depression.  Social 
Security Administration disability examinations reports 
dated in 2002 and 2005 also reveal diagnoses of major 
depressive disorder.  A July 2010 VA examination report 
dated July 2010 provides a diagnosis of dysthymic disorder.  

A December 1998 VA treatment record indicates diagnoses of 
low back pain, right hip pain, and depression, and stated 
that the Veteran was prescribed medication for "chronic pain 
and accompanying depression."  Physical examination at this 
time identified lumbar spine pain and right sciatic pain.  A 
February 1999 VA treatment note indicates that the Veteran 
has chronic low back pain, right hip and leg pain, and 
symptoms of mild depression.  

In July 2010, a VA psychiatric examination reveals several 
psychiatric stressors occuring over the course of the 
Veteran's entire lifetime, including abuse as a child and 
the death of her teenage son in 2001.  Review of her medical 
history indicated the presence of nonservice-connected 
fibromyalgia and polyarthralgias, as well has her reported 
chronic low back pain from her service-connected 
degenerative disc disease.  The diagnosis was dysthymic 
disorder, with a complicated bereavement from the death of 
her 17-year-old son in a motor vehicle accident in 2001.  
The examiner's opinion was that the Veteran's "depression is 
multifactoral, primarily secondary to complicated 
bereavement as well as chronic pain issues from multiple 
sources including lupus and fibromyalgia.  It is considered 
with a reasonable amount of medical certainty that the 
Veteran's depression is not likely due to or caused by her 
service-connected degenerative disc disease of the lumbar 
spine."  

The VA treatment records dated in 1998 and 1999 show that 
the Veteran had diagnoses of depression at that time and 
that they were, at least in part, related to the Veteran's 
chronic pain.  The service-connected low back pain is 
specifically listed in these records as a source of the 
chronic pain being treated.  Moreover, these records pre-
date the 2001 death of her son, which the 2010 VA examiner 
focused on as the primary cause of the Veteran's ongoing 
depression.  These records indicate that the Veteran's 
chronic pain is a causative factor in her depression.  
Service connection is in effect for degenerative disc 
disease of the lumbar spine at a 60 percent disability 
rating.  The service-connected degenerative disc disease 
results in chronic pain and "accompanying" depression.  
While the Veteran has other nonservice-connected 
disabilities that result in chronic pain, the evidence shows 
that the Veteran's service-connected back disorder, to some 
degree, is a source of the Veteran's depression.  

The Veteran has a current diagnosis of depression.  Service 
connection is in effect for lumbar degenerative disc 
disease, which results in chronic pain.  There is medical 
evidence of record which indicates that the Veteran's 
depression is, at least in part, caused by her chronic pain 
resulting from the service-connected lumbar spine 
degenerative disc disease.  Accordingly, service connection 
for depression is warranted.  

TDIU

The Veteran claims that she is unemployable because of her 
service-connected disabilities.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  If 
the total rating is based on a disability or combination of 
disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a).

TDIU is warranted upon a showing that they are unable to 
secure or follow a substantially gainful occupation due 
solely to impairment resulting from service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to the level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the age or the 
impairment caused by any disabilities that are not service 
connected.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges 
v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. 
App. 395 (1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992). 

The evidence establishes that the Veteran has not been 
employed since 2001.  A 2005 determination by the Social 
Security Administration (SSA) indicates that the Veteran was 
disabled within the SSA criteria as a result of two 
disabilities a psychiatric disorder and a disorder of her 
back, degenerative disc disease.  

While SSA determinations are evidence that VA must consider, 
they are not controlling on VA, because the laws and 
regulations involved provide for significant differences in 
the determination of disabilities under the SSA and VA 
systems.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

The evidence supports that the Veteran is unemployable as 
the result of her depression and her lumbar spine 
degenerative disc disease, both of which are service-
connected disabilities as a result of the decision herein.  
While a disability rating has not yet been assigned for the 
Veteran's service-connected depression, it is not necessary 
to determine this issue as the Veteran's service-connected 
disorders are shown to meet the schedular criteria for the 
assignment of TDIU.  See 38 C.F.R. § 4.16(a).

The Veteran meets the schedular criteria for the required 
disability ratings and is shown to be unemployable as the 
result of her service-connected depression and degenerative 
disc disease.  Accordingly, TDIU is warranted.  38 C.F.R. § 
4.16.


ORDER

Service connection for depression is granted.  

TDIU is granted.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


